I N   T H E         C O U R T      O F     A P P E A L S       O F    T E N N E S S E E
                                                                                                                                  FILED
                                                             A T      K N O X V I L L E                                          May 21, 1999

                                                                                                                              Cecil Crowson, Jr.
                                                                                                                              Appe llate Court
                                                                                                                                   Clerk

S T A T E O F T E N N E S S E E ,          E X      R E L . , )                C / A     N O .    0 3 A 0 1 - 9 9 0 1 - G S - 0 0 0 1 5
J U D Y D E B Y L ,                                           )
                                                              )
                    P e t i t i o n e r - A p p e l l e e , )
                                                              )
                                                              )
                                                              )
                                                              )                A P P E A L A S O F R I G H T F R O M
v .                                                           )                T H E B R A D L E Y C O U N T Y
                                                              )                G E N E R A L S E S S I O N S C O U R T
                                                              )
                                                              )
                                                              )
                                                              )
B R Y A N   S C O T T G R A H A M ,                           )
                                                              )                H O N O R A B L E      C .   V A N      D E A C O N ,   J R . ,
                    R e s p o n d e n t - A p p e l l a n t . )                J U D G E




F o r   A p p e l l a n t                                                  F o r       A p p e l l e e

D . M I T C H E L L B R Y A N T                                            P A U L G . S U M M E R S
C l e v e l a n d , T e n n e s s e e                                      A t t o r n e y G e n e r a l & R e p o r t e r
                                                                           N a s h v i l l e , T e n n e s s e e

                                                                           T A M M Y D . K E N N E D Y
                                                                           A s s i s t a n t A t t o r n e y G e n e r a l
                                                                           N a s h v i l l e , T e n n e s s e e




                                                                           1
                                            O   P I N       I O   N


A F F I R M E D   A N D   R E M A N D E D                             S u s a n o ,   J .




                                                        2
                                                                                                                                                                                                                                         1
                                T h i s                        i s         p o s t - d i v o r c e                  l i t i g a t i o n                                 b e t w e e n             t h e           p a r e n t s                 o f

P e y t o n          T a n n e r                             G r a h a m            ( “ T a n n e r ” )                   ( D O B :                     O c t o b e r                1 4 ,        1 9 8 0 ) .                  T h e

p r o c e e d i n g s                               b e l o w ,               a s      p e r t i n e n t                  t o             t h i s             a p p e a l ,                 f o c u s e d                o n      t h e

c h i l d          s u p p o r t                             o b l i g a t i o n s                      o f     t h e             m i n o r               c h i l d ’ s                   f a t h e r ,             B r y a n

S c o t t          G r a h a m                           ( “ F a t h e r ” ) .                          A f t e r         t h e                   t r i a l             c o u r t           g r a n t e d                J u d y

D e b y l          ( “ M o t h e r ” )                                   c u s t o d y              o f       T a n n e r ,                       i t     a d j u d g e d                   a     c h i l d              s u p p o r t
                                                                                                                                                    2
a r r e a r a g e               a g a i n s t                              F a t h e r              o f       $ 4 , 5 9 9 . 2 9                          a n d               o r d e r e d            h i m        t o

c o n t i n u e            p a y i n g                                 c h i l d       s u p p o r t              o f             $ 1 1 7 . 8 1                   p e r           w e e k         u n t i l              h i s

o b l i g a t i o n                     t e r m i n a t e d                            p u r s u a n t              t o                t h e            p r o v i s i o n s                     o f         T . C . A .           §      3 4 -
                                3
1 1 - 1 0 2 ( b ) .                                     F a t h e r              a p p e a l s ,               a r g u i n g                       t h a t          t h e          t r i a l               c o u r t           s h o u l d

h a v e       a b s o l v e d                                h i m         o f      t h e           c h i l d       s u p p o r t                         a r r e a r a g e                     a n d         a l l        p r e s e n t

a n d     f u t u r e                   c h i l d                        s u p p o r t              b e c a u s e ,                    i n          h i s         w o r d s ,               h e           h a d



                                s       p           e    n   t         o u t     a t l e a s              t $ 1 0         0       ,    0 0 0            i n c o s t s o                     n
                                b       e           h    a   l f         o f     t h e m i n              o r c h         i       l    d , d            u r i n g t h e                     e   l e v e n
                                p       l           u    s     y       e a r s     t h a t h              e r a i         s       e    d a n            d s u p p o r t [                   e   d ] t h e
                                c       h           i    l   d .           T h   i s a m o u              n t d w         a       r    f s a            n y a m o u n t                     o   f
                                c       h           i    l   d         s u p p   o r t w h i              c h w o         u       l    d b e              o w e d b y [                     F   a t h e r ]
                                t       o                [   M o       t h e r   ] .




              1
                  T h e S t a t e o f                                  T e n n e s s e e r e p r e s e n t e d t h e i n t e r e s t s o f t h e r e l a t o r ,                                                                      J u d y
D e b y l ,        a t t r i a l a n d                                  i s r e p r e s e n t i n g h e r i n t e r e s t s o n t h i s a p p e a l .

              2
             T h i s i s t h e a m o u n t o f c h i l d s u p p o r t t h a t t h e t r i a l c o u r t f o u n d h a d
a c c r u e d s i n c e a c h i l d s u p p o r t o r d e r w a s e n t e r e d f o l l o w i n g a h e a r i n g o n M a r c h
1 1 , 1 9 9 7 .      N o n e o f t h e p a y m e n t s c l a i m e d b y F a t h e r w e r e m a d e a f t e r t h a t d a t e .

              3
                  T . C . A .               §            3 4 - 1 1 - 1 0 2 ( b )                p r o v i d e s         a s            f o l l o w s :

                                P   a           r       e n t s         s h a l l     c o   n   t   i   n u e t   o b         e         r e   s p o n       s i   b l    e   f o r         t h e
                                s   u           p       p o r t         o f e a     c h     c   h   i   l d f o   r w         h       o m     t h e y         a   r e      r e s p    o    n s i b    l e
                                a   f           t       e r t      h    e c h i     l d     r   e   a   c h e s   e i g       h       t e e   n   ( 1       8 )     y    e a r s      o    f a g      e i f
                                t   h           e         c h i    l    d i s       i n     h   i   g   h s c h   o o l       .           T   h e d         u t   y      o f s u      p    p o r t
                                s   h           a       l l c      o    n t i n u   e u     n   t   i   l t h e     c h       i       l d     g r a d       u a   t e    s f r o      m      h i g    h
                                s   c           h       o o l      o    r t h e       c l   a   s   s     o f w   h i c       h         t h   e   c h       i l   d      i s a        m    e m b e    r
                                w   h           e       n t h      e      c h i l   d a     t   t   a   i n s e   i g h       t       e e n     ( 1 8       )     y e    a r s o      f      a g e
                                g   r           a       d u a t    e    s , w h     i c h   e   v   e   r o c c   u r s               f i r   s t .

                                                                                                                          3
                               O n      t h i s       a p p e a l ,           F a t h e r           a r g u e s            t h a t        s i n c e       T a n n e r        l i v e d

w i t h       h i m          f o r      o v e r       1 1     y e a r s ,         a n d         s i n c e            M o t h e r ,           w h o     w a s       t h e n     t h e

c h i l d ’ s            l e g a l          c u s t o d i a n ,             a g r e e d         t o       t h i s          a r r a n g e m e n t ,             a n d       s i n c e

f a t h e r           c o n t r i b u t e d             a l l         o f     T a n n e r ’ s             s u p p o r t             d u r i n g        t h i s       1 1 - y e a r

p e r i o d           - -      a n      a m o u n t         h e       e s t i m a t e d             t o      b e         i n      t h e      r a n g e       o f     $ 1 0 0 , 0 0 0

- -    i t         i s       u n f a i r        t o     r e q u i r e           h i m      t o        p a y          a n y        p r e s e n t        o r     f u t u r e         c h i l d
                                                                                  4
s u p p o r t            t o        M o t h e r ,       w h o         a g a i n         h a s         l e g a l           a n d         p h y s i c a l        c u s t o d y         o f

T a n n e r .                H e      r e l i e s       o n       a     n u m b e r        o f        o p i n i o n s               o f      t h i s      c o u r t        h o l d i n g

t h a t       a       n o n - c u s t o d i a l               p a r e n t         i s      e n t i t l e d                 t o      a     c r e d i t        a g a i n s t         h i s

o r    h e r          c h i l d         s u p p o r t         o b l i g a t i o n               f o r        p a y m e n t s              m a d e      b y     t h e       n o n -

c u s t o d i a l              p a r e n t        f o r       t h e         c h i l d ’ s           n e c e s s i t i e s ,                  p r o v i d e d         t h o s e

n e c e s s i t i e s                 a r e     n o t       b e i n g         f u r n i s h e d              b y         t h e      c u s t o d i a n .              O l i v e r           v .

O c z k o w i c z ,                 C / A     N o .     8 9 - 3 9 6 - I I ,             1 9 9 0            W L       6 4 5 3 4          ( T e n n . A p p .          a t

N a s h v i l l e ,                 M a y     1 8 ,     1 9 9 0 ) ;           S u t t o n           v .      S u t t o n ,              C / A     N o .      1 8 0 ,       1 9 9 1         W L

1 6 2 3 4          ( T e n n . A p p .            a t       K n o x v i l l e ,            F e b r u a r y                 1 2 ,        1 9 9 1 ) ;       D u c k e t t        v .

D u c k e t t ,              C / A      N o .     0 3 A 0 1 - 9 5 0 6 - C V - 0 0 1 9 8 ,                            1 9 9 6        W L      5 7 9 4 3       ( T e n n . A p p .             a t

K n o x v i l l e ,                 F e b r u a r y         1 3 ,       1 9 9 6 ) .             F a t h e r              i s      c o r r e c t        w h e n       h e     a s s e r t s

t h a t       t h e          c i t e d        c a s e s       s t a n d         f o r      t h e           p r o p o s i t i o n                s t a t e d        b y     h i m .           H e

i s    i n c o r r e c t                w h e n       h e     s a y s         t h a t      t h e s e               c a s e s        s u p p o r t         h i s      r e q u e s t           i n

t h i s       l i t i g a t i o n .



                               I n      t h e     c a s e s           r e l i e d       u p o n            b y       F a t h e r ,           c r e d i t       w a s       g i v e n

a g a i n s t            a     p a s t        c h i l d       s u p p o r t           o b l i g a t i o n                  f o r        p a y m e n t s        m a d e       b y      t h e

n o n - c u s t o d i a l                   p a r e n t       d u r i n g         a     p e r i o d                o f     t i m e        t h a t      w a s       c o e x t e n s i v e

w i t h       t h e          p e r i o d        o f     t h e         p a s t     c h i l d           s u p p o r t               o b l i g a t i o n .              I n     t h o s e


              4
                  F o r a          b r i e f p e r i o d o f t i m e b e t w e e n                        t h e      d i v o r c e j u d g m e n t a n d t h e m o s t
r e c e n t        a w a r d        o f c u s t o d y t o M o t h e r , F a t h e r                        w a s      t h e c h i l d ’ s l e g a l c u s t o d i a n .

                                                                                                4
c a s e s ,             t h e            n o n - c u s t o d i a n ’ s                                      p a y m e n t s                        w e r e ,                 i n     e f f e c t ,               t r e a t e d                   b y

t h e       c o u r t                 a s        p a y m e n t s                 o n                t h e           c h i l d                s u p p o r t                     o b l i g a t i o n .                           I n         t h e

i n s t a n t                c a s e ,             F a t h e r                 s e e k s                    c r e d i t                   a g a i n s t                      h i s       p r e s e n t              a n d              f u t u r e

c h i l d            s u p p o r t                 o b l i g a t i o n s                                  f o r        p a y m e n t s                      m a d e                b y     h i m         i n        t h e              p a s t .

F a t h e r             c i t e s                n o     c a s e s               t o                s u p p o r t                    h i s           a s s e r t i o n                     t h a t          t h e              p r i n c i p l e

e n u n c i a t e d                      i n       O l i v e r                 a n d                i t s           p r o g e n y                    a p p l i e s                   t o       t h e        f a c t u a l

s c e n a r i o                    i n      t h i s        c a s e .                           T o          o u r            k n o w l e d g e ,                             t h e r e         i s       n o        s t a t u t o r y

o r      c a s e             a u t h o r i t y                  a u t h o r i z i n g                                  a       c o u r t                  t o          f o r g i v e             p r e s e n t                       o r

f u t u r e             s u p p o r t                  b e c a u s e                   o f                t h e        p a s t               c o n t r i b u t i o n s                           o f        a       n o n -

c u s t o d i a l                     p a r e n t          t o w a r d                         t h e           s u p p o r t                       o f      a          m i n o r           c h i l d .



                                      “ [ T ] h e          p u r p o s e                            o f        [ a           c h i l d               s u p p o r t ]                     p a y m e n t              i s              t o

f u l f i l l                t h e          n o n - c u s t o d i a l                                     p a r e n t ’ s                    o b l i g a t i o n                         t o     c o n t r i b u t e                         t o

t h e       c h i l d ’ s                   s u p p o r t . ”                          R u t l e d g e                         v .           B a r r e t t ,                       8 0 2       S . W . 2 d               6 0 4 ,             6 0 7

( T e n n .             1 9 9 1 ) .                    ( E m p h a s i s                            o m i t t e d ) .                              G e n e r a l l y                     s p e a k i n g ,                     p a y m e n t s

a n d       c o n t r i b u t i o n s                           m a d e                b y                t h e        o b l i g o r                      p a r e n t                i n       t h e        p a s t                  - -     e v e n

s u b s t a n t i a l                       o n e s        - -         w h i c h                          a r e        t o t a l l y                      u n r e l a t e d                    t o       t h e           o b l i g o r ’ s

p r e s e n t                o r         f u t u r e            c h i l d                      s u p p o r t                   o b l i g a t i o n s                               c a n n o t           b e        r e l i e d                  u p o n

t o      s a t i s f y                   t h e s e         l a t t e r                         o b l i g a t i o n s .



                                                                                                                                                                                                                    5
                                      T h e        j u d g m e n t                     o f                t h e        t r i a l                   c o u r t                 i s     a f f i r m e d .                             T h i s

m a t t e r             i s           r e m a n d e d              t o           t h e                    t r i a l            c o u r t                  f o r              s u c h       f u r t h e r




                5
                    T h e          S t a t e       u r g e s       u s         n o     t           t o       c o    n s i    d e     r       F a   t h    e r ’    s         l e g a l a       r g u    m e n    t .               I t
c   o r r e c   t    l y      p     o i n t s       o u t t      h a t          F a        t   h    e r       h a    s n      o t          f i l    e d      a         t r    a n s c r i p     t o      r s      t a    t    e     m e n t      o f
t   h e e v     i    d e n    c     e t o        s u p p o r     t t       h    e          f   a    c t    u a l       p r    e d        i c a t    e      f o r         h    i s l e g a       l a      r g u    m e    n    t     .      W h   i l e
w   e c o u     l    d h      a     v e a f      f i r m e d        t h    e       t       r   i    a l       c o    u r t       o       n t h      i s      b a       s i    s , c f .         J .      C .      B r     a    d     f o r d      & C o .
v   . M a r     t     i n      C     o n s t r    u c t i o n        C o   .    ,          5   7    6      S . W     . 2 d       5       8 6 ,      5 8    7 (         T e    n n . 1 9 7       9 ) ,      w e       h   a    v     e c h o      s e n ,
i   n o u r          d i s    c     r e t i o    n , t o         r e a     c    h          F   a    t h    e r ’     s l      e g        a l i      s s    u e .

                                                                                                                                5
p r o c e e d i n g s ,   i f     a n y ,     a s   m a y   b e   r e q u i r e d   a n d   f o r     t h e   c o l l e c t i o n   o f

c o s t s   a s s e s s e d     b e l o w ,     a l l   p u r s u a n t   t o   a p p l i c a b l e     l a w .



                                                                          _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                          C h a r l e s D . S u s a n o , J r . , J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H . D a v i d C a t e , S p . J .




                                                                    6